COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 HALEK ENERGY, LLC,                                              No. 08-10-00125-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                               271st District Court
                                                 §
 NATURAL GAS SERVICES GROUP,                                     of Jack County, Texas
 INC.                                            §
            Appellee.                                              (TC# 09-09-084)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, Halek Energy, LLC, and Appellee,

Natural Gas Services Group, Inc., to reverse the trial court’s judgment and remand to the trial court

for additional proceedings. See TEX . R. APP . P. 42.1. We grant the motion, reverse the judgment

of the trial court, and remand the cause to the trial court for further proceedings. Pursuant to the

parties’ agreement, we assess costs against the party incurring same. See TEX .R.APP.P. 42.1(d).


July 30, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.